DETAILED ACTION
“Progressive Die Machine and Method for Manufacturing Laminated Iron Cores by using Same”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-5, 8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art has been identified as Shigematsu et al (US2013/0160622; hereafter Shigematsu) in view of Kobayashi et al (JPH11267770A; hereafter Kobayashi) as applied to independent claims 1 and 8 in the Non-Final Office Action (mailed 11/27/2020). Neither these reference nor any other references identified The Office teach or render obvious the newly set forth claim limitations “wherein the recess is configured so that the provisionally blanked lamination sheet and an inner peripheral part of the strip surrounding the provisionally blanked lamination sheet move into the recess” (claims 1 and 8). As Applicant has argued in the response (filed 03/01/2021): this feature prevents the provisionally blanked lamination sheet from being clamped between the stripper plate and the counter punch. This advantage is further described in the Specification as originally filed at paragraph [0093] and shown in figures 17(A) to 17(C) wherein the recess (95) receives the provisionally blanked lamination sheet (2) and the inner peripheral part of the strip (W) surrounding the provisionally blanked lamination sheet (2). The provision of a recess as presently claimed - in conjunction with . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Katie L. Parr/
Examiner, Art Unit 3725                                                                                                                                                                                              
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725